Citation Nr: 1120912	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran testified at a Board hearing before the undersigned; a transcript of that hearing is of record.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted the Veteran's claim of entitlement to service connection for tinnitus (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for that matter.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background 

While service treatment records did not show any complaints, findings, or diagnosis of tinnitus, service personnel records detailed that the Veteran was on active duty in the United States Army from May 1959 to May 1962.  A record of his in-service assignments listed his principal duties as Radio Telephone Operator, Mail Clerk, and Rifleman.  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Wireman and that he had been awarded a Parachutist Badge.  

In his September 2007 claim, the Veteran reported that his tinnitus began in May 1960.  He further reported in-service noise exposure from artillery, gunfire, and aircraft engine noise during parachute jumps.

In a September 2007 VA audiology consult note, the Veteran complained of constant, bilateral subjective tinnitus.  He denied previous hearing aid use, familial hearing loss, sudden hearing loss, ear surgeries, drainage, or perforated tympanic membrane in the past.  It was further indicated that he had exposure to lawn mowers and recreational noise only after release from service.  On physical examination, the Veteran's tympanic membranes were visible and appeared normal in both ears.  The examiner, a VA audiologist, commented that the Veteran's hearing loss had many characteristics of a noise-induced hearing loss.  Considering the Veteran's account of noise trauma while in the military, the examiner noted that it was plausible that his hearing loss was at least in part caused by the in-service noise exposure.  It was further recommended by the VA audiologist that the Veteran contact his VA service representative to request a VA examination for hearing loss and tinnitus. 

In an April 2008 VA audio examination report, the Veteran complained of bilateral, constant tinnitus that began during service.  He reported being exposed to aircraft noise while in service, denying occupational and recreational noise exposure.  The examiner listed a diagnosis of bilateral tinnitus.  No opinion regarding etiology was rendered, as the examiner noted that he could not assess the relationship between tinnitus and military noise exposure without resorting to mere speculation.  He further noted that he would expect noise-induced tinnitus to be accompanied by a noise-induced hearing loss from the onset of the tinnitus, but was unsure if this was a prerequisite.  

In a February 2009 rating decision, the RO granted entitlement to service connection for bilateral hearing loss. 

In an April 2009 statement, a private audiologist noted the Veteran's complaints of bilateral tinnitus and exposure to intense noise during service.  She opined that the Veteran's hearing loss was of the degree and pattern associated with noise exposure, indicating that it was more likely than not that the hearing loss he experienced was due to his military related intense noise exposure. 

In multiple written statements of record and during his March 2011 hearing, the Veteran asserted that he had suffered from tinnitus since acoustic trauma during active service and did not always have functioning hearing protection during service.  
Analysis

As an initial matter, the Board notes that the post-service VA and private examination results dated from 2007 to 2009 did reflect findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS and awarded Parachutist Badge during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to tinnitus.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).

As an initial matter, the Board has considered the April 2008 VA examiner's statements that he could not render an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  In this regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the VA examiner's opinion, or lack thereof, to be of little probative value.

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's consistent assertions concerning in-service noise exposure and tinnitus as well as continuity of such symptomatology since service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

Moreover, as noted above, entitlement to service connection has been awarded for bilateral hearing loss.  The fact that the Veteran has been diagnosed as having bilateral hearing loss and has been awarded service connection for hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's bilateral hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the acknowledged in-service noise exposure, the current findings of bilateral hearing loss and tinnitus, the provisions from The MERCK Manual noted above, and the credible lay assertions of the Veteran, the Board finds that tinnitus is causally related to noise exposure during active service. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


